Motion by appellant to dispense with printing granted. The appeals will be heard on the original papers and on appellant’s brief. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeals is enlarged to the February Term, commencing January 30, 1961; the appeals are ordered on the calendar for said term. Motion for assignment of counsel denied. The appeals are from orders denying without a hearing appellant’s coram nobis applications. It appears from the motion papers that appellant either has in his possession a copy of the original papers to be used in the consideration of his appeals or has full knowledge of their contents. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.